DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (Figs. 3, 4, 8) in the reply filed on 8/3/21 is acknowledged.
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/3/21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2017/0279180) in view of Kubo (JP2001085908).
	Park (e.g. Fig. 8) teaches a resonator including: a metal housing enclosing a cavity/space (700); an arrangement of arms (e.g. 711-714) that can be dielectric (e.g. see [0141]); the arms 714 and 712 can be considered first and second dielectric elements and are separated opposite from each other by a gap (Claim 4) and are not offset laterally (Claim 5); the dielectric elements are equal in size (Claim 3); the housing has a portion/aperture open in a sidewall for a probe (e.g. 732) (Claim 6); inherently the thermal expansion of the resonator housing would influence a relative position between the first dielectric element and the second dielectric element and a dimension of the gap since the arms all are fixed to the bottom of the housing and inherently the bottom of the housing would expand and contract as the device gets hotter or colder thus the gap between the arms would change as the bottom moved in and out which would move the arms toward or away from each other (i.e. the gap between the arms would get smaller as housing expanded outwardly) (Claim 8); the arms are indirectly coupled to the housing with 
However, Park does not explicitly teach that the thermal expansion coefficient of the dielectric elements is less than the resonator housing thermal expansion coefficient (Claim 1); that the first and second elements have the same thermal expansion coefficient (Claim 2); or that the housing is aluminum (Claim 13).
Kubo provides the general teaching of forming a resonator cavity housing from aluminum.
It would have been considered obvious to one of ordinary skill in the art to have modified the Park generic conductive metal housing to have been aluminum such as taught by Kubo, because it would have been a mere selection of a specific conductive metal housing material for the unspecified conductive metal while performing the same function as Kubo of enclosing a resonant cavity. Furthermore, it would have been an obvious consequence of the housing being aluminum and the arms being dielectric for the thermal expansion coefficient of the dielectric arms to have been less than the housing aluminum, especially since the dielectric elements and aluminum housing are the same materials as the present invention specification (as specifically recited in the present specification [0046-0049] which indicates that the housing can be aluminum and the dielectric can be any dielectric material) thus obviously the combination would have the same thermal coefficient relationship as Claim 1. Additionally, it would have been obvious to have the thermal expansion coefficient of the arms be equal between them, especially since Park does not require using different materials for respective .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2017/0279180) in view of Kubo (JP2001085908) as applied to claims 1 and 8 above, and further in view of Woods (US 6,362,708).
The combination of Park and Kubo teaches a resonator device as described above. Also, Park shows that a single surface (the bottom surface) of the arms is coupled with the supports.
However, the combination does not explicitly teach that the dielectric arms are adhesively bonded to the housing on a single surface of the arms.
Woods (e.g. see Col. 22, lines 30-34) provides the general teaching of bonding a resonator on the bottom surface to a support and the support to the housing.
It would have been considered obvious to one of ordinary skill in the art to have modified the Park/Kubo device to have the support adhesively bonded to the underside of the arms and to the housing such as taught by Woods, because it would have provided a specific art-recognized functionally equivalent means for securing the dielectric to the housing that is equivalent to mechanical securing devices, as recognized by Woods.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2017/0279180) in view of Kubo (JP2001085908) as applied to claim 1 above, and further in view of Sewiolo et al. (US 2017/0294280).

Sewiolo provides the general teaching that a resonator can be aluminum oxide dielectric. 
It would have been considered obvious and routine to one of ordinary skill in the art to have modified the generic dielectric of Park to have been aluminum oxide such as taught by Sewiolo, because it would have been a mere selection of a specific known radio frequency resonator dielectric material for the unspecified dielectric in same problem functional purpose of dielectric radio frequency resonating devices.
Allowable Subject Matter
Claims 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762.  The examiner can normally be reached on 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stephen E. Jones/             Primary Examiner, Art Unit 2843